DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/17/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please replace the claims as follows:

21. (Currently amended) The first network node 


Allowable Subject Matter
Claims 1-9, 11-19 and 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Vrzic, U.S. Pub. Number 2016/0353465 A1, teaches a system for providing virtualized functions in control and data planes, and for operating a communication network having network slices which is received, by a connection manager, an indication that the mobile device is to be associated with the communication network. The connection manager is instantiated in a management plane separately from the plurality of network slices so a particular network slice may be determined, out of the plurality of network slices, by the connection manager.

Kim et al., U.S. Pub. Number 2014/0241333 A1, teaches a network node of an EPS network, which performs a mobility management (MM) function and a session management (SM) function. A non-access stratum: Upper stratum of a control plane between a UE and an MME for signaling between a UE and a core network and exchanging a traffic message in an LTE/UMTS protocol stack, supports UE mobility, and supports a session management procedure for establishing and maintaining an IP connection between a UE and a PDN GW. 

Ham et al., U.S. Pub. Number 2016/0135063 A1, teaches a Mobility Management Entity (MME) may receive authentication information for authenticating the UE and then perform authentication of the UE. Further, the MME may manage mobility of the UE and the eNB and perform a call control function. The mobility and session control between the UE and a network is processed by a NAS protocol in a Non-Access Stratum (NAS) layer positioned on a control plane of the UE and the MME.



Zhang et al., U.S. Pub. Number 2018/0352501 A1, teaches a network element in the RAN can obtain information related to one or more network slices of the core network from another network element in response to receipt of a request message from a terminal device under coverage of the RAN for requesting a service. For example, the request message may be a connection establishment request. The network element in the RAN may be a network function for selecting a network slice (which may be referred to as Network Slice Selection Function (NSSF) somewhere) in the control plane (C-plane) of the RAN (which may be simplified as "RAN C-plane" hereafter). This network function for selecting a network slice may be part of a base station in the RAN, or may alternatively be a network function independent of the base station or located separately therefrom in the RAN.

Zee et al., U.S. Pub. Number 2019/0045351 A1, teaches a receiving module and/or the processing unit being configured to, receive an attach response message comprising an indication of a second network slice supporting the wireless device in the second network, from the second core network node. The indication of the network slice may be used by the wireless device in future service requests triggered by the wireless device. The attach response message is transmitted from the core network node to the wireless device via the RAN node.



Although, the combination of all the references above discloses a method and systems to manage a network slice. For example, a network element in the RAN can obtain information related to one or more network slices of the core network from another network element in response to receipt of a request message from a terminal device under coverage of the RAN for requesting a service and a slice controller allocates radio resources to the first RAN sub-network based on the target communication service requirement, as taught by Zhang and Zeng. What is missing is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of receiving, at a network node performing mobility management (MM) control plane functionalities, a Non-Access Stratum (NAS) message being an MM message, wherein the MM message includes a session management (SM) message for a protocol data unit (PDU) session associated with the network slice; and transmitting, to a network node performing SM control plane functionalities associated with the network slice, the SM message that indicates a user plane (UP) service provided by the PDU session associated with the network slice, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 11, and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 11 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491